Citation Nr: 1024195	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1997 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The Board notes the Veteran also timely perfected appeals as 
to entitlement to service connection for a right knee 
disorder, bilateral ankle disorders and bilateral feet 
disorders.  Subsequently, in a November 2008 statement, the 
Veteran indicated he only wished to continue his appeal as to 
the low back, left hip and mental disorder claims.  
Accordingly, the remaining issues are considered WITHDRAWN 
and will not be addressed here.


FINDINGS OF FACT

1.  The Veteran's low back disorder is not medically 
associated with any incident of his military service.

2.  The Veteran's left hip disorder is not medically 
associated with any incident of his military service.

3.  The Veteran's mental disorders, to include bipolar 
disorder and schizoaffective disorder, are not medically 
associated with any incident of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's left hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  The Veteran's mental disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in July 2006 and November 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2006 letters also advised 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are 
partially unavailable, but the Board concludes the RO 
exhausted all means in obtaining the missing service 
treatment records from other sources.  VA medical records are 
in the file.  Private and other federal medical records 
identified by the Veteran, to include treatment records 
associated with his receipt of Social Security Administration 
(SSA) disability benefits have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his mental disorders can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

With regard to the left hip and low back disorders, the Board 
concludes an examination is not needed.  As will be explained 
below, the Veteran associated his low back and left hip 
disorders with an in-service head injury.  Although some of 
the Veteran's service treatment records could not be 
obtained, medical records associated with treatment after the 
head injury are of record and do not indicate any complaints, 
treatment or diagnosis of a low back or left hip disorder at 
that time.  No other medical records indicate the Veteran 
suffered a low back or left hip injury in the military or 
that his current disorders are otherwise associated with some 
in-service event.  Other than the Veteran's contentions, 
which are contrary to the objective medical evidence, there 
simply is no indication that the Veteran's current low back 
and left hip disorders may be related to an in-service event.  
Accordingly, the Board finds the elements in McLendon are not 
met and a VA examination in connection with these issues is 
not required and would serve no useful purpose.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for psychoses may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's mental disorder, to include 
psychotic features, is years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his low back, left hip and mental 
disorders are all related to an in-service injury where an 
Army tank hatch hit him on his head causing him to lose 
consciousness.  The Veteran further indicates he was not 
mentally "the same" after the injury and received numerous 
disciplinary sessions due to various claims he feels were 
unfounded.  Most of these disciplinary sessions followed 
incidents where the Veteran was late to formation, late 
returning from leave, or showed "disrespect" to a superior 
officer.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the Veteran's service treatment records are 
partially unavailable.  Generally, whenever there are 
presumed unavailable service treatment records "the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The salvageable service treatment records, in this case, 
confirm the in-service tank injury.  In April 1998, the 
Veteran was treated in a German hospital for a skull 
contusion and cervical spine dispersion.  Thereafter, the 
Veteran complained of headaches and neck pain.  An MRI was 
ordered, but the results are not of record.  The service 
treatment records do not indicate any complaints, treatment 
or diagnosis of any low back, left hip or mental disorder 
related to the tank injury or any other incident of service.

The Board also notes the Veteran's personnel records indicate 
the Veteran was ordered to participate in counseling sessions 
from 1997 to 1998 for various deeds of misconduct, usually 
associated with being late returning from leave or "failure 
to reform."  In November 1997, the Veteran was reprimanded 
for assaulting a fellow soldier by punching him with a 
closed-fist in the face.  The Veteran was also reprimanded in 
August 1998 for marijuana use.  The Veteran was discharged 
for conditions "under honorable" due to misconduct.  His 
mental status examination on separation, however, revealed no 
evidence of mental or psychological defect.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry then is whether the Veteran's current low 
back, left hip and mental disorders are related to his in-
service tank injury, in-service disciplinary problems or any 
other incident of his military service.  The Board concludes 
they are not.

Low Back and Left Hip

After service, the Veteran had significant problems retaining 
long-standing jobs and ultimately went to a boarding house 
and applied for Social Security Administration (SSA) 
disability benefits.  The SSA disability records include 
treatment from 2002 to 2005 for low back pain, neck pain and 
bipolar disorder with psychotic features.  

With regard to the low back, SSA disability records dated 
August 2002 note the Veteran's complaints of low back pain 
associated with the 1998 tank injury, but do not render an 
opinion as to diagnosis or likely etiology at that time.  
Thereafter, VA outpatient treatment records from 2008 to 2009 
indicate periodic complaints of low back pain and a June 2008 
x-ray indicates mild scoliosis with sacralization of L5.  No 
medical provider, however, has ever associated any of these 
diagnoses with the Veteran's military service.

Similarly, with regard to the left hip, the records are 
noticeably silent until August 2007, nearly a decade after 
service, where an x-ray revealed sclerosis of the left hip 
with degenerative changes likely secondary to prior trauma.  
VA outpatient treatment records from 2008 to 2009 again note 
x-ray evidence of left hip disorders likely associated with a 
prior trauma, but no medical professional has opined to what 
kind of trauma or otherwise associated the Veteran's left hip 
to an in-service injury.  

The Board further finds significant the Veteran merely claims 
he complained of and sought treatment for left hip pain and 
low back pain in the military.  Other than the tank injury, 
the Veteran does not identify any specific in-service injury 
to his left hip or low back. Although incomplete, the service 
treatment records do contain treatment records in connection 
with the tank hatch injury, indicating injury to the 
Veteran's skull and neck.  The records do not confirm the 
Veteran at that time complained of left hip or low back pain.  
The Veteran does not identify any other in-service incident 
related to his left hip and low back and the service 
treatment records do not confirm any other incident.

Accordingly, even taking into account the Veteran's report of 
in-service events, there simply is no medical evidence 
attributing any current left hip or low back disability to 
the in-service tank hatch injury or any other event of 
service.  Direct service connection requires a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  

Mental Disorder

Here, the Veteran claims he has mental disorders as a result 
of his in-service head injury.  He further notes he was never 
the same after the injury and frequently was in trouble with 
his superior officers while in the military.

As indicated above, the Veteran's personnel records confirm 
the Veteran received counseling in connection with 
disciplinary problems throughout his military career.  Some 
of these counseling sessions, however, were prior to the 
April 1998 tank hatch injury.  For example, the Veteran was 
reprimanded in November 1997 after he punched a fellow 
soldier in the face.  He was also counseled in 1997 for 
failure to follow instructions, disrespect to officers, 
missing formation, cashing checks that were dishonored, and 
personal conduct off duty.  He was further in trouble for 
various periods of AWOL both before and after the April 1998 
injury.  On separation, the Veteran received a mental status 
examination where the examiner found no evidence of mental 
disease or defect.

After service, treatment records connected to the Veteran's 
grant of SSA disability benefits indicate a diagnosis of 
bipolar disorder with psychotic features in November 2003.  
The November 2003 treatment record, in conjunction with the 
diagnosis of bipolar disorder with psychotic features, 
indicates various relevant factors such as the fact the 
Veteran was molested by his uncle as a child, set his house 
on fire, attempted suicide multiple times in the past, and 
complained of problems with his superior officer in the 
military.  The November 2003 physician, however, did not 
specifically render an opinion as to the likely etiology of 
the Veteran's bipolar disorder.  

VA outpatient treatment records from 2008 indicate a 
diagnosis of schizoaffective disorder, bipolar type, PTSD, 
cognitive disorder and bipolar disorder.  In August 2008, the 
Veteran underwent neurological treatment, to include an MRI, 
where the examiner noted dark lesions in the T1 and T2 area 
consistent with a traumatic brain injury (TBI).  The VA 
neurologist at that time indicated TBIs do not usually cause 
significant psychiatric illness, but may result in some 
cognitive impairment.

The Veteran was afforded a VA examination in September 2009 
to ascertain whether any of the Veteran's mental disorders 
could be related to the in-service tank hatch injury.  The 
examiner interviewed the Veteran and completely reviewed the 
claims folder noting one or two incidents of sexual abuse by 
the Veteran's uncle as a child, a familial history of 
depression and mood difficulties, and the Veteran's military 
injury and disciplinary problems.  Ultimately, the examiner 
diagnosed the Veteran with schizoaffective disorder and 
marijuana abuse in remission.  The examiner did not find 
sufficient objective evidence to support a diagnosis of PTSD 
or cognitive disorder.  

With regard to etiology, the examiner opined the Veteran's 
psychiatric diagnoses are "less likely than not" to have 
been caused by the Veteran's military service, including the 
head injury.  The examiner explained that the Veteran's 
bipolar disorder runs in his family according to previous 
psychosocial history evaluations and that head injuries, such 
as the one he experienced, do not typically lead to auditory 
hallucinations.  The Veteran's other complaints of cognitive 
functioning impairment, the examiner found to be mild and 
more likely influenced by his marijuana abuse history.

The Board finds the VA examiner's opinion persuasive.  It is 
based on a complete review of the claims folder and a 
thorough examination.  Also compelling, no medical 
professional has ever linked the Veteran's mental disorder to 
any incident of his military service, to include the head 
injury.  The Board also finds significant that the Veteran's 
disciplinary problems in the military had their onset prior 
to the in-service head injury.  

In regard to all the claims, the Board has considered the 
Veteran's statements regarding the chronology of events, that 
he felt he was "picked on" in the military, and that his 
psychological problems, left hip and low back disorders all 
stem from in-service events.  In accordance with the decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous medical 
evidence.   The provisions concerning continuity of 
symptomatology, however, do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

In this case, no medical professional has ever linked any 
current low back, left hip or mental disorder to his April 
1998 injury or any other incident of his military service 
and, indeed, the medical evidence indicates to the contrary.  
The Veteran's contentions, moreover, simply are not 
consistent with the confirmed objective evidence.  The 
Veteran alleges he had left hip pain and low back pain ever 
since the 1998 injury, but even the records in conjunction 
with the injury do not note any complaints, treatment or 
diagnosis of left hip pain or low back pain.  Indeed, current 
evidence links the Veteran's left hip disability to some 
prior traumatic injury.  It is incredible that the Veteran 
would not recall any past injury directly to his left hip 
other than "hip pain" complained of in service.  Despite 
the Veteran's in-service disciplinary problems, moreover, the 
Veteran separated with no mental disease or defect found on 
examination.  

Furthermore, the Veteran's statements as to in-service events 
are directly refuted by service records.  Whether he is 
purposefully misrepresenting events for financial gain or 
whether it is due to some cognitive defect, the fact is he is 
simply not a reliable historian.  For example, he submitted a 
copy of a statement he made in support of an application to 
change the character of his discharge from service.  In that 
statement, he relates the in-service head injury and then 
alleges various events occurred afterwards because of his 
"mental state."  One such event was his personal assault on 
Private Z.  The fact is, however, the service records show 
this assault occurred in October 1997, long before the head 
injury. He also alleges his chain of command was aware of his 
"mental state," but never provided him a psychiatric exam.  
On the contrary, a mental status evaluation was conducted in 
August 1998, as a result of the fact that he was being 
considered for an administrative separation.  There was no 
evidence of mental disease or defect of psychiatric 
significance.  

To the extent the Veteran is asserting that the in-service 
April 1998 head injury caused his current low back, left hip 
and mental disorders, such a statement is not competent 
because, again, the Veteran has not demonstrated he possesses 
the medical knowledge or training to provide a medical 
diagnosis or opinion.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In short, even accepting the Veteran's contentions regarding 
the continuity of symptomatology, there simply is no 
competent, probative medical evidence indicative of a nexus 
between the Veteran's current disorders and any incident of 
his active military service, to include the April 1998 
injury.  Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a mental disorder is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


